Citation Nr: 0836327	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  03-28 328	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids.

2.  Entitlement to a compensable rating for diverticular 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1969 to June 1991.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision by the Waco RO which, in pertinent part, 
granted service connection for hemorrhoids and diverticular 
disease, rated noncompensable, each, effective September 26, 
2001 (the date of claim). In October 2005, a videoconference 
hearing was held before the undersigned; a transcript of the 
hearing is associated with the claims file.  In April 2006, 
these matters were remanded for additional development and 
notice.


FINDINGS OF FACT

1.  During the entire appeal period, the veteran's 
hemorrhoids were more than moderate with frequent recurrences 
and bleeding; from October 20, 2003 until December 16, 2003 
and from August 4, 2005 to October 20, 2005, but not at other 
times during the appeal period, the disability is also 
reasonably shown to have been manifested by fissures; 
associated anemia is not shown.  

2.  Throughout the appeal period, the veteran's diverticular 
disease has been manifested by intermittent symptoms, 
frequent episodes of bowel disturbances with abdominal 
distress are not shown.


CONCLUSIONS OF LAW

1.  Staged ratings of 10 percent prior to October 20, 2003; 
20 percent from October 20, 2003 until December 16, 2003; and 
10 percent from December 16, 2003 until August 4, 2005; 20 
percent from August 4, 2005 until October 20, 2005; and 10 
percent from October 20, 2005 to the present are warranted 
for the veteran's service-connected hemorrhoids.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Code 7336 
(2007).
2.  A compensable rating for diverticular disease is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.114, Code 7319 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1)(including as revised effective May 30, 2008; 73 
Fed. Reg. 23353 (April 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Since the June 2002 rating decision that is on appeal granted 
service connection for hemorrhoids and diverticular disease 
and assigned a rating for the awards, statutory notice had 
served its purpose and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  A July 2003 statement of the case (SOC) provided 
notice on the "downstream" issues of entitlement to increased 
initial ratings, and a March 2008 supplemental SOC (SSOC) 
readjudicated the matters after additional development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  The veteran has had ample 
opportunity to respond/supplement the record, and has 
indicated that he has no additional evidence to submit.  He 
is not prejudiced by this process.

All evidence relevant to the veteran's claim has been 
secured.  The RO arranged for VA examinations.  The veteran 
has not identified any other pertinent evidence that remains 
outstanding.  VA's duty to assist is also met.  

II. Legal Criteria

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.  

Hemorrhoids

A June 2001 treatment record notes that there were no rectal 
masses on examination.  In August 2001, the veteran 
complained of a two week hemorrhoid flare-up and sought 
medication.  On examination, there were external hemorrhoids, 
but no active bleeding.  Treatment included sitz baths and 
Metamucil.  A September 2001 colonoscopy (to evaluate rectal 
bleeding) revealed an external hemorrhoid about the size of a 
marble with no tenderness.  The impressions included internal 
hemorrhoids and thrombosed external hemorrhoids.

On April 2002 VA examination, the veteran reported flare-ups 
of hemorrhoids at least once a month and occasional rectal 
bleeding.  Four months prior, he had a thrombosed hemorrhoid 
and refused a hemorrhoidectomy at the time.  He used 
suppositories for treatment of the hemorrhoids.  On 
examination, there were obvious external hemorrhoids at six 
o'clock and one o'clock with the one o'clock one being the 
smaller of the two.  Neither hemorrhoid was red or inflamed.  
No internal hemorrhoids were found.  

An October 2003 treatment record notes that the veteran 
complained of rectal bleeding.  On examination, there were 
anal fissures at five and seven o'clock; bleeding appeared to 
be from the fissures and hemorrhoids.  

On December 2003 VA rectal examination, the veteran reported 
flare-ups of hemorrhoids every two weeks.  The flare-ups 
lasted two or three days and included rectal bleeding, 
itching, and rectal pain.  For his hemorrhoids, he took one 
tablet of Librax twice a day.  He was also on stool softeners 
and used suppositories and Metamucil as needed.  Examination 
revealed three small external hemorrhoids.  They were 
slightly prolapsed but not thrombosed.  There was slight 
bleeding from the hemorrhoids, but no evidence of anemia or 
fissures.

In February 2004, the veteran submitted an undated record 
that indicates he requested a refill of his suppositories.  

In August 2004, the veteran complained of bloody stools.  The 
clinical impressions included rectal bleeding secondary to 
hemorrhoids.  

Private treatment records include an August 4, 2005 treatment 
record which notes an impression of external hemorrhoids and 
possible fissures for three and one-half weeks.  Later in 
August 2005 colonoscopy revealed internal and external 
hemorrhoids.  In September 2005, the veteran continued to 
complain of rectal pain despite sitz baths.  When he was seen 
on October 20, 2005 findings included hemorrhoids, rectal 
bleeding, and pain.  The impression was rectal bleeding and 
hemorrhoids.  Fissures and anemia were not noted.  The 
veteran was seen by VA on October 28, 2005, at which time it 
was noted that a suspected rectal fistula was not confirmed.  
Hemorrhoids were noted to be improving although there was a 
minimal increase in size.

At the October 2005 videoconference hearing, the veteran 
testified that his hemorrhoids had been bothering him a lot 
in the last two months.  He indicated that the documents he 
was submitting represented the types of problems he currently 
had and that a future appointment that was scheduled would 
simply confirm what was already documented.  He also stated 
laboratory work in September 2005, prior to a colonoscopy, 
revealed that he was not anemic.

An April 2006 VA treatment record notes that the veteran 
complained of painful hemorrhoids that were mostly internal 
and bled occasionally; a rectal examination was not 
conducted.  On October 26, 2006, he reported intermittent 
problems with hemorrhoids for three weeks and occasional 
bleeding.  There was no hematemesis, hematochezia, or 
hematuria.  Rectal examination revealed external hemorrhoids.  
Fissures were not noted.  A November 2006 treatment record 
notes that there were external hemorrhoids.  In December 
2006, the veteran reported that he had anal pain every 6 
weeks, the last episode being 10 days prior.  Examination 
revealed an external hemorrhoid over the right lateral aspect 
of the anus without inflammation or thrombus.  

January 2007 colonoscopy revealed internal hemorrhoids.  A 
follow-up record later that month notes the veteran reported 
that he had most of his pain and bleeding from external 
hemorrhoids.  The assessment was internal hemorrhoids and 
external hemorrhoids that were thrombosed.

On July 2007 VA examination, the veteran reported that he 
took daily fiber, stool softeners, and occasional steroid 
suppositories due to irritation from hemorrhoids.  Rectal 
examination did not reveal any current external hemorrhoids 
or fissures; the physician commented that it was reasonable 
to expect that the veteran continued to have discomfort from 
internal and external hemorrhoids.  The hemorrhoids were 
characterized as mild to moderate.  The examiner noted that a 
review of the record revealed documentation of thrombosed 
hemorrhoids (internal and external) by September 12, 2001 
colonoscopy.  He added that a rectal fissure was documented 
in 2003, but was not found on later examinations and that it 
was typical for such to heal.  It was unclear whether the 
veteran's documented anemia was due to his hemorrhoids; 
complete blood counts in the last 3 years did not document 
anemia.  Given the history of objectively documented 
hemorrhoids, the physician opined that it would be expected 
he had minor ongoing bleeding from rectal hemorrhoids.  

On January 2008 VA examination it was noted that the 
veteran's claims file was reviewed.  He complained of painful 
bowel movements with occasional blood, a burning sensation, 
and swelling.  He indicated that these symptoms occurred at 
least once every two weeks.  The physician noted that a 
September 2001 colonoscopy revealed healed fissures, internal 
hemorrhoids, and external thrombosed hemorrhoids.  A rectal 
examination revealed that no fissures were found on 
retracting the rectal folds.  There were no bleeding points, 
but the veteran had the remains of redundant tissue from 
external hemorrhoids at 3 o'clock, 9 o'clock, and 12 o'clock.  
The physician diagnosed internal and external hemorrhoids 
with no bleeding, thrombosis, or fissures.  He also stated 
that fissures and external hemorrhoids are easily seen on 
retracting the anus rectal area and that those findings 
cannot be missed if they are present just by plain 
examination or visualization.  The examiner indicated that he 
could not resolve questions about prior examinations without 
resorting to speculation since he could not assure whether a 
good examination was done at that time.  

Hemorrhoids warrant a 0 percent rating when mild or moderate; 
a 10 percent rating when large or thrombotic, irreducible 
with excessive redundant tissue, evidencing frequent 
recurrences; and a 20 percent rating with persistent bleeding 
and with secondary anemia, or with fissures.  38 C.F.R. § 
4.114, Code 7336.

At the outset, it is noteworthy that post Board remand VA 
examiners have explained that fissures typically form and 
then heal and that, if present, fissures and external 
hemorrhoids are easily detected on plain examination or 
visualization (and by inference would be noted, if present).  
Competent (medical) evidence reasonably establishes that 
throughout the appeal period, the veteran's hemorrhoids have 
been persistent, recurring frequently (often with bleeding) 
despite a regular conservative treatment regimen, including 
Metamucil/stool softener, periodic sitz baths, etc.  
Consequently (under the rating criteria outlined above), at 
least a 10 percent rating is warranted for the veteran's 
hemorrhoids throughout.  The record (i.e., private treatment 
reports) further shows that fissures were noted on an October 
20, 2003 visit by the veteran to his private care provider on 
that date.  They were not found on December 16, 2003 VA 
examination.  Consequently, the Code 7336 criteria for a 20 
percent rating are reasonably satisfied from October 20, 2003 
until December 16, 2003, and warranting a "staged" 20 
percent rating for that period.  See Fenderson, supra.  
Likewise, an August 4, 2005 treatment note reports possible 
fissures.  Given later examiners' explanations that fissures 
are readily visualized, it is reasonably shown that the 
veteran had anal fissures at that time.  An October 20, 2005 
treatment report reflects no such pathology.  Accordingly, a 
"staged" 20 percent rating is also warranted from August 4, 
2005 until October 20, 2005.  As noted by the July 2007 VA 
examiner, reports of blood studies do not contain clinical 
evidence of anemia.  Accordingly, a higher (20 percent) 
rating under the alternate basis for establishing entitlement 
to such rating is not warranted.

Diverticular Disease

A September 2001 colonoscopy revealed areas of liquid stool, 
and the impression included diverticula.

On April 2002 VA examination the veteran complained of 
occasional abdominal pain.  He also reported frequent 
episodes of constipation and occasional diarrhea related to 
food intake/spicy foods.  On examination, the abdomen was 
mildly protuberant with no tenderness, rebound, or 
organomegaly.  Bowel sounds were normal.  

In October 2003, the veteran complained of stomach cramps and 
constipation.  The abdomen was nontender with normal bowel 
sounds.  There was no evidence of diverticulitis or GI 
bleeding.   
On December 16, 2003 VA examination, the veteran reported 
flare-ups of diverticular disease about once every two 
months.  He indicated that the flare-ups lasted three to five 
days; were associated with intermittent constipation with 
diarrhea and pain in the lower, left quadrant of the abdomen; 
and had worsened over the years.  He also complained of lack 
of endurance and fatigue due to the disease.  Examination of 
the abdomen revealed some mild pain and tenderness on 
palpation of the lower, left quadrant.  There was no evidence 
of organomegaly or masses.  Bowel sounds were slightly 
hyperactive to auscultation.  The impression was diverticular 
disease, by history, symptomatic.  

A February 2004 invoice for medical treatment notes a 
diagnosis of diverticulosis.  In February 2004, the veteran 
submitted an undated record that indicates he also reported a 
flare-up of diverticulosis symptoms in the past week.

In August 2004, the veteran complained of stomach cramps and 
diarrhea that he had for nearly a week.  He reported that he 
had similar symptoms with diverticulosis that usually 
resolved with over-the-counter medicines.  The clinical 
impressions included diverticulosis.  There was a notation 
that a gastrointestinal evaluation was needed if diarrhea did 
not improve.  An August 2005 record notes the veteran 
complained of recent abdominal pain, occasional nausea, 
intermittent diarrhea and constipation.  Colonoscopy that 
same month revealed a number of left-sided diverticula with 
acute angulations that made the colon tortuous.  

An October 2005 private treatment record notes complaints of 
constipation and diarrhea.  

An October 20, 2005 VA treatment record notes that the 
veteran reported that he had a history of intermittent 
diarrhea and constipation, but denied having any current 
abdominal pain, diarrhea, or constipation.  It was noted that 
the veteran's abdomen was soft and nontender, and there were 
no abnormal sounds.  In April 2006, he reported having 
constipation.  Abdominal sounds were present.  A December 
2006 record notes that the veteran had constipation once a 
week.  

In October 2005, the veteran testified at a videoconference 
hearing that he had frequent episodes of bowel or abdominal 
disturbance, usually tied to the types of food that he ate.  
He tended to have bowel and abdominal disturbances unless he 
ate very bland food.  

A December 2006 treatment records indicates that the veteran 
had constipation once a week.  January 2007 colonoscopy 
revealed multiple small diverticula in the sigmoid and the 
descending colon.  There was no evidence of recent 
hemorrhage.

On July 2007 VA examination, the veteran reported that he had 
an alternating pattern of diarrhea and constipation.  He 
complained of occasional cramping abdominal pain, relieved 
with bowel movements.  He denied nausea, vomiting, or weight 
loss.  The physician noted that the veteran's complaints of 
intermittent diarrhea/constipation and abdominal cramping 
were all consistent with symptoms related to diverticular 
disease.  He also noted that there have not been any 
complications from this disease.  

On January 2008 VA examination, the veteran complained of 
abdominal cramps with alternating bouts of constipation, 
diarrhea, and occasional blood in his stools that occurred at 
least once every two weeks.  He was not under any treatment 
other than Aciphex and he was currently taking Nexium.  He 
reported that he had to miss 6 days of work in the last 12 
months.  The examiner noted that the veteran's abdomen was 
soft and nontender; bowel sounds were hyperactive.  There 
were no abdominal masses, inguinal hernias, ventral hernias, 
or organ enlargements.  

Diverticulitis is rated as for irritable colon syndrome, 
peritoneal adhesions, or ulcerative colitis, depending upon 
the predominant disability picture.  38 C.F.R. § 4.114, Code 
7327

Irritable colon syndrome warrants a noncompensable rating for 
mild disease, with disturbances of bowel function with 
occasional episodes of abdominal distress; a 10 percent 
rating for moderate disease, with frequent episodes of bowel 
disturbances with abdominal distress; and a 30 percent 
(maximum) rating for severe disease, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Code 7319.

Peritoneum adhesions warrant a noncompensable rating, when 
mild; a 10 percent rating when moderate, with pulling pain on 
attempting to work or aggravated by movements of the body, or 
with occasional episodes of colic pain, nausea, constipation, 
perhaps alternative with diarrhea, or abdominal distension; a 
30 percent rating when moderately severe, with partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain; and a 50 
percent rating when severe, with definite partial obstruction 
shown by X-ray, with frequent and prolonged episodes of 
severe colic distension, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage.  38 C.F.R. § 4.114, Code 7301.

Ulcerative colitis warrants a 10 percent rating when moderate 
with infrequent exacerbations; a 30 percent rating when 
moderately severe, with frequent exacerbations; a 60 percent 
rating when severe, with numerous attacks a year and 
malnutrition, with health only fair during remissions; and a 
100 percent rating, when pronounced, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complications such as liver abscess.  38 C.F.R. § 4.114, Code 
7323.

The RO has rated the veteran's diverticular disease under 
Code 7319 (as for irritable bowel syndrome).  The Board 
likewise finds that the veteran's disability picture 
(complaints of abdominal distress, diarrhea, and 
constipation) corresponds to criteria under this code more 
closely than to the criteria for rating peritoneal adhesions 
or ulcerative colitis.  

The record does not show that at any time during the appeal 
period the diverticular disease was manifested by periods of 
frequent episodes of bowel disturbance with abdominal 
distress.  For example, an April 11, 2002 VA examination 
report noted he complained of frequent constipation (treated 
by dietary fiber and over-the-counter laxative), but only 
occasional diarrhea that was self-generated (by partaking of 
spicy food); significantly, examination findings at the time 
were normal.  On December 16, 2003 VA examination, it was 
noted that there were only intermittent symptoms with flare-
ups once every two months.  In February 2004, a flare-up of 
distress in the past week was noted.   Significantly, in 
August 2004, the veteran was seen for complaints of cramps 
and diarrhea of one week's duration, and at that time it was 
noted that when he had had such episodes they usually 
resolved with over-the-counter medication.  He was to be 
evaluated further if the diarrhea persisted.  As such follow-
up is not noted, it may be assumed that the complaint 
resolved.  While he testified in October 2005 that he had 
frequent episodes of bowel disturbance and/or abdominal 
disturbance, examination that same month noted only a history 
of intermittent diarrhea and constipation, with no 
abnormalities found on clinical examination.  Complaints of 
alternating diarrhea and constipation with only occasional 
cramping abdominal distress (relieved with bowel movement) 
were noted on July 2007 VA examination; and January 2008 VA 
examination noted that symptoms were occurring less 
frequently (once every two weeks).  

The disability picture presented throughout is consistent 
with no more than mild disability (described in the rating 
schedule as disturbances of bowel function with occasional 
episodes of abdominal distress).  Hence, the criteria for a 
10 percent rating are not met, and a compensable rating is 
not warranted.  


ORDER

Staged increased ratings of 10 percent prior to October 20, 
2003; 20 percent from October 20, 2003 until December 16, 
2003; 10 percent from December 16, 2003 until August 4, 2005; 
20 percent from August 4, 2005 until October 20, 2005; and 10 
present from October 20, 2005 until the present are granted 
for the veteran's hemorrhoids, subject to the regulations 
governing payment of monetary awards.  

A compensable rating for diverticular disease is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


